Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous made Drawing Objections, Specification Objections, and 112 rejections have been withdrawn in view of the amendments. 

Claim Objections
Claims 2, 6, 13 and 21 are  objected to because of the following informalities detailed below.  Appropriate correction is required.

Claim 2
The term "high" in “high capacity” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim will be examined as best understood as “battery”.
Claim 6
	The claim is incomplete “wherein the minimum phase angle.” And will be examined as best understood as: “wherein the controller is adapted to control the frequency of the AC primary output by controlling a phase angle between the voltage and the current of the AC primary output to be as small as possible but equal to or higher than a minimum phase angle, wherein the minimum phase angle is equal to or greater than a charging angle .phi..sub.c with 

Claim 13 
	“Preferably” is an indefinite claim term. The claim will be examined as best understood as: “The wireless power transfer arrangement according to claim 1, wherein the primary side includes a jump detector adapted to detect a short of the secondary resonator by detecting a jump of the resonance frequency of the primary resonator,  by detecting a jump of the period of the resonance frequency that is greater than 100 nanoseconds.”

Claim 21.
	“or the like” is indefinite and ambiguous. Claim will be examined as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 5, 7, 8, 9, 10, 14, 15, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misawa US 2018/0212477.

1. A wireless power transfer arrangement, for wireless charging of a battery(350, FIG3), including a primary side(10) and a secondary side (20), the primary side including an input stage (220) for converting an input power to an AC primary output and a primary resonator for receiving the AC primary output and inducing a magnetic field for wireless power transfer, the secondary side including a secondary resonator (310) for converting the power received through the magnetic field to an AC secondary output and an output stage for converting the AC secondary output to a DC secondary output, characterized in that the wireless power transfer arrangement further includes a controller (250) adapted to control 
a) a frequency of the AC primary output to be at a resonance frequency of the resonators (para. 80, noting “frequency tuning”), and 
b) the power transferred from the primary side to the secondary side by controlling the voltage or the current of the AC primary output (para. 67, noting by means of duty cycle control).  

2.  The wireless power transfer arrangement according to claim 1, wherein the output stage is coupled to a battery, wherein the output stage delivers  a charging power to charge a battery.   (350, FIG3). 

5. The wireless power transfer arrangement according to claim 1, wherein the primary and the secondary resonator are tuned to a same working frequency (see para. 94 and FIG11).  



8. The wireless power transfer arrangement according to claim 1, wherein the controller is adapted to control the voltage of the AC primary output based on a power error  value of an actual output power of the secondary side and a set value for the output power of the secondary side (read on by said “target power”, see para. 56).  

9. The wireless power transfer arrangement according to claim 8, wherein the secondary side is includes a logic device (360, FIG3) that determines the power error  value by determining the actual output power of the output stage and subtracting therefrom the set value for the output power of the output stage, wherein the actual output power of the output stage is determined by a measurement circuit (380, 382) that measures  an output current and an output voltage of the output stage and calculating the product of the measured output current and the measured output voltage, and wherein the set value for the output power of the output stage is determined by a processor circuit (360) that calculates  the product of the measured output voltage of the output stage and the set value for the output current of the output stage (see para. 54).  

10. The wireless power transfer arrangement according to claim 1, wherein the primary side and the secondary side each include a transceiver for wireless communication with each other (260/370, FIG3).  



15. The wireless power transfer arrangement according to claim 1 further including a secondary arrangement for mounting in an automotive vehicle (see FIG2) or electrically operated equipment including a battery (350, FIG3) and an electrically driven load fed by power stored in the battery (see FIG1) , wherein the secondary side is adapted to receive power through a magnetic field induced by the primary that is external to the vehicle or equipment to charge the battery of the vehicle or equipment.  

17. A method for wireless power transfer, for wireless charging of a battery, including the steps of 
- converting with an input stage an input power to an AC primary output (via 220, FIG3), 
- receiving with a primary resonator the AC primary output (240), 
- inducing with the primary resonator a magnetic field for wireless power transfer (para. 7), 
- receiving with a secondary resonator the power through the magnetic field (para. 7), 
- converting with the secondary resonator the power received to an AC secondary output (FIG3) and 
- converting the AC secondary output with an output stage to a DC secondary output (via 330, FIG3), 


25. The primary arrangement according to claim 14, wherein the primary arrangement is included in a housing (see 10, FIG1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Tripathi et al. US 2016/0114692.

Misawa fails to teach:
3, 18. The wireless power transfer arrangement according to claim 2 (claim 3), wherein the output stage is coupled to  a Li-Ion traction battery, wherein the output stage provides the Li-Ion traction battery with a charging rate above 0.3c (above .5c).

	It would have been obvious to one of ordinary skill in the art to incorporate said battery and charge rate as taught by Tripathi to realize said generic battery and undisclosed charge rate of Miswa to realize the vehicle battery of Misawa. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Partovi US 2019/0020210.

Misawa fails to teach:
4. The wireless power transfer arrangement according to claim 1, wherein the primary resonator and the secondary resonator includes a coil, a flux guiding element and a capacitor.  
	Partovi teaches wherein the primary resonator and the secondary resonator includes a coil, a flux guiding element and a capacitor (see FIG5 and para. 65).
	It would have bene obvious to one of ordinary skill in the art to combine said resonator structure of taught by Partovi into the system of Miswa with the motivation to provide a known and superior/efficient power transfer. 	

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Moore et al. US 2018/0034506.

Misawa fails to teach:

	Moore teaches a secondary side includes an overvoltage detector (ie controller 208, FIG2) and a controllable switching arrangement (210) including a controllable switch connected across the AC secondary output  to controllably shorten the secondary resonator in response to an overvoltage detected by the overvoltage detector (FIG2 and para. 9 and 37).
	It would have been obvious to one of ordinary skill in the art to incorporate said shortening means taught by Moore into the system of Misawa with the motivation to provide known and desirable circuit protection means from overvoltage. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Zou et al. US 2018/0241337.

Misawa teaches an electric vehicle (FIG1) but fails to explicitly teach:
16. The wireless power transfer arrangement according to claim 15, wherein the battery is a traction battery and wherein the automotive vehicle includes an electrically driven traction motor fed by power stored in the traction battery, wherein the secondary side charges the traction battery.  
	Zou teaches a traction battery and wherein the automotive vehicle includes an electrically driven traction motor fed by power stored in the traction battery, wherein the secondary side charges the traction battery (see para 2-3 and FIG2).
.   

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Nomura et al. US 2021/0066966.

Misawa fails to teach:
21. The wireless power transfer arrangement according to claim 10, wherein the primary side and the secondary side each include a transceiver for radio communication using LTE, Wi-Fi, or Bluetooth.  
	Nomura teaches wherein the primary side and the secondary side each include a transceiver for radio communication using LTE, Wi-Fi, or Bluetooth (see para. 65).
	It would have been obvious to one of ordinary skill in the art to provide said communication means as taught by as taught by Nomura into the system of Misawa with the motivation of providing known, available and desirable means of communication to realize the system of Misawa.

Claim 11, 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Juergen DE 10101988A1 .

Misawa fails to teach:

	Juergen teaches a secondary side includes an overvoltage detector (control circuitry of thyristor VR including ie. capacitor C6, Abstract) and a controllable switching arrangement (thyristor V4) to controllably shorten the secondary resonator in response to an overvoltage detected by the overvoltage detector; wherein the controllable switch includes a thyristor or a triac (see Abstract and FIG5).  
	It would have been obvious to one of ordinary skill in the art to provide said protection circuity as taught by Juergen into the system of Misawa with the motivation of providing desirable circuit protection. 

Allowable Subject Matter
Claims 6, (19, 20 based on dependence on claim 6) and  22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 (and 24 based on its dependence on claim 13) are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND re-written to overcome the claim objections as provided (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836